 Case 5:17-cr-00222-JGB Document 128 Filed 10/05/18 Page 1 of 6 Page ID #:1132




1    MARILYN E. BEDNARSKI (SBN 105322)
     E-Mail: mbednarski@kmbllaw.com
2    Kaye, McLane, Bednarski & Litt, LLP
3    234 Colorado Blvd., Suite 230
     Pasadena, California 91101
4    Telephone: (626) 844-7660
     Fax: (626) 844-7670
5
6    Attorneys for Defendant HRISTOVSKI
7    STEVEN F. GRUEL (SBN 213148)
8    E-Mail: attystevengruel@sbcglobal.net
     315 Montgomery Street, 10th Floor
9
     San Francisco, California 94104
10   Telephone: (415) 989-1253
     Fax: (415) 449-3622
11
12   Attorney for Defendant IGNJATOV
13
                          UNITED STATES DISTRICT COURT
14
                         CENTRAL DISTRICT OF CALIFORNIA
15
                                RIVERSIDE DIVISION
16
17
     UNITED STATES OF AMERICA,                   CASE NO. ED CR 17-222(A)-JGB
18
19                                               (Honorable Jesus G. Bernal)
                  Plaintiff,
20                                           OPPOSITION TO GOVERNMENT’S
                                             MOTION TO AMEND THE
21                                           COURT’S AUGUST 24, 2018
        vs.
                                             ORDER SUPPRESSING GPS
22                                           EVIDENCE
23
     SLAVCO IGNJATOV,                            Hearing Date: Nov. 5, 2018
24                                               Hearing Time: 2:00 p.m.
25
                Defendants.
26
27
28
                                             1
 Case 5:17-cr-00222-JGB Document 128 Filed 10/05/18 Page 2 of 6 Page ID #:1133




1          Defendants IGNJATOV and HRISTOVSKI by and through their
2    respective counsel of record Steven F. Gruel and Marilyn E. Bednarski
3    hereby file their joint Opposition to Government’s Motion To Amend The
4    Court’s August 24, 2018 Order Suppressing GPS Evidence Dkt. No. 121.
5          The Defendants do not believe a hearing is necessary.
6
7    Dated: Oct. 5, 2018      Respectfully submitted,
8
                              By,    /S/ Steven F. Gruel______
9                                   STEVEN F. GRUEL
10                                  Attorney for Defendant IGNJATOV

11
12                            By,     /S/ Marilyn E. Bednarski__
                                    MARILYN E. BEDNARSKI
13                                  Attorney for Defendant HRISTOVSKI
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
 Case 5:17-cr-00222-JGB Document 128 Filed 10/05/18 Page 3 of 6 Page ID #:1134




1                MEMORANDUM OF POINTS AND AUTHORITIES
2          I.      SUMMARY OF OPPOSITION
3          The Defendants jointly oppose the government’s motion to amend for
4    legal and procedural reasons and because of the policy implications of such
5    a position.
6          II.     PROCEDURAL BACKGROUND
7          Prior to the Court issuing its decision, the suppression issues were all
8    fully litigated with declarations, testimony1, presentation of exhibits and
9    multiple pre-hearing and post-hearing briefs. Both sides chose how to
10   litigate the issues raised including the attenuation exception, which was fully
11   and fairly litigated. The Defendants’ filed their Joint Motion to Suppress on
12   May 11, 2018. Dkt No. 86. The government first raised and briefed the
13   attenuation exception in its Opposition filed May 21; specifically arguing
14   what it is now rearguing: that the agents were relying on what HSI agents
15   told them was border policy. Opposition, Dkt. No. 87 at p. 15, 18: 11-16.
16         There was oral argument at which time both parties argued the legal
17   factors applicable to the attenuation doctrine. July 9, 2018 at 107 et. seq.
18   The government also led off oral argument arguing for attenuation. July 9,
19   2018 RT 107:22. Both parties submitted supplemental briefing arguing
20   whether the facts did or did not support the attenuation doctrine. Def. Joint
21   Supp. Brief Dkt. 117; Govt. Supp. Brief Dkt. No. 116.
22
23
           1
                  The government presented declarants Detective Mkrtchyan and
24   Agent Monroe and they were extensively examined. At the end of the
25   second day of evidence, this Court asked if there were any other witnesses
     and the government did not have any. (Ct: Any other witnesses? (July 9,
26
     2018 RT106:4) Ct: “Aside from that testimony or stipulation any other
27   witnesses? Bednarski: Not from the defense. AUSA Degtyareva: No, your
28   honor.” (July 9, 2018 RT 107:2-5).
                                               3
 Case 5:17-cr-00222-JGB Document 128 Filed 10/05/18 Page 4 of 6 Page ID #:1135




1          The motion to amend while not asking for reconsideration of the
2    court’s ruling is in the nature of a motion for reconsideration. Local Rule
3    7-18 sets forth multiple factors for when reconsideration is appropriate, none
4    of which are present here: As proven by the facts set forth above at page 3:
5    7-21: (a) there is no material difference in fact or law that in the exercise of
6    reasonable diligence could not have been known to the government before
7    its decision; (b) there are not new materials facts occurring after the time of
8    the ruling; and (c) this Court did not fail to consider material facts presented
9    before its ruling. Furthermore, the last sentence of the rule specifically
10   prohibits repetition of argument made in support or opposition to the original
11   motion. L.R. 7-18.
12         III.   NO LAW SUPPORTS THE GOVERNMENT’S POSITION
13                WHICH ESSENTIALLY IS TO ALTER A FINAL
14                RULING BECAUSE OF SPECULATIVE POTENTIAL
15                ADVERSE EMPLOYMENT CONSEQUENCES
16         This Court found the attachment and use of the warrantless GPS units
17   under the facts of this case unlawful and the government elected not to
18   appeal its decision. Dkt. 123 (Stipulation reflecting decision not to appeal).
19   The government now seeks to alter the Court’s correct written legal analysis,
20   and specifically its analysis and opinion addressing one of the attenuation
21   factors, specifically the purpose and flagrancy of the official misconduct.
22   See, Utah v. Strieff, 136 S.Ct. 2056, 2062 (2016)(when considering whether
23   evidence obtained from official misconduct satisfies the attenuation
24   doctrine; Brown v. Illinois, 422 U.S. 590, 604 (1975)(finding officers act
25   with an unlawful purpose when they ‘embarked upon this expedition in the
26   hope that something might turn up”). The Court addressed the attenuation
27   factors, applied the facts to the law, and made its findings and conclusions.
28
                                                4
 Case 5:17-cr-00222-JGB Document 128 Filed 10/05/18 Page 5 of 6 Page ID #:1136




1          A. The Government Cites No Law To Support its Request Now
2              To Consider Additional Evidence and Alter Its Ruling
3          The government elected its strategy of litigation, and had multiple
4    opportunities since the suppression motion was first filed May 11, 2018 to
5    present additional evidence and failed to do so. It is inappropriate to now ask
6    this Court to change its ruling. The government cites no law which supports
7    the government’s request to alter the final ruling in this case suppressing the
8    GPS evidence because of speculative employment consequences.
9          B. The Government’s Reasoning, To Avoid Adverse Employment
10             Consequences For The Agents Is Speculative
11         The government’s argument that these agents’ careers are impacted by
12   the ruling is speculative. See, Govt. Motion Dkt. 125 at 2 (“in light of the
13   impact of a misconduct finding on their careers, . . .”). The government
14   does not claim any specific impact. Presumably the government is referring
15   to certain reporting requirements concerning these agents’ conduct to
16   oversight agencies, or possibly discovery obligations concerning these
17   agents’ conduct in other cases. However, those policies and/agency actions
18   are not for this Court to determine.
19         Furthermore, the government’s argument that this Court’s findings in
20   paragraph 2 on page 12 of its ruling will “impact” their careers is logically
21   undercut by the government’s position in support of these agents that they
22   were merely relying on Homeland Security’s national policy, and that if it
23   was flawed, it is not their fault. If that is so, and as indicated here, they have
24   the DOJ’s (US Attorney office) support as well as a high ranking Assistant
25   Director at HSI official position (Matthew Allen’s declaration), then
26   presumably any relevant disciplinary agency will take that into account, and
27   find that the agents should not be disciplined.
28
                                                 5
 Case 5:17-cr-00222-JGB Document 128 Filed 10/05/18 Page 6 of 6 Page ID #:1137




1           C.     Policy Reasons Weigh Against The Government’s Request
2           Inherent in the government’s position is that the federal government
3    appears to have a national, multi-agency policy2 of warrantless use of GPS
4    devices that this Court’s ruling establishes is a violation of the Fourth
5    Amendment. If the federal government does in fact have such a policy and
6    is training law enforcement agents to act as the policy suggests, which is a
7    violation of the 4th amendment, the government should be deterred and the
8    agencies’ internal policies and training should be revealed and scrutinized.
9    Here, the government essentially asks this Court to help hide the conduct
10   which occurred here by changing its written findings of fact and law.
11          IV.    CONCLUSION
12          In sum, for the above reasons, the Defendants jointly oppose the
13   government’s request to this Court to amend its written decision.
14   Furthermore, defendants do not believe a hearing is necessary.
15   Dated: Oct. 5, 2018          Respectfully submitted,
16
                                 By,     /S/ Steven F. Gruel______
17                                      STEVEN F. GRUEL
18                                      Attorney for Defendant IGNJATOV

19
20                                By,     /S/ Marilyn E. Bednarski__
                                        MARILYN E. BEDNARSKI
21                                      Attorney for Defendant HRISTOVSKI
22
23
24
25
26
            2
                    The government argues in its Motion that what they did was HSI policy
27   developed with the DOJ and that the DOJ does not believe that the Fourth Amendment
28   requires a warrant [in this instance]. Motion , Dkt. 125 at p.6.
                                                      6
